     Case 3:12-cv-02164-GPC-LL Document 1790 Filed 12/14/20 PageID.32546 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11     SECURITIES AND EXCHANGE                               Case No.: 3:12-cv-2164-GPC-JMA
       COMMISSION,
12
                                            Plaintiff,       ORDER GRANTING
13                                                           (1) RECEIVER’S THIRTY-SECOND
       v.                                                    INTERIM FEE APPLICATION; AND
14
       LOUIS V. SCHOOLER and FIRST                           [ECF No. 1786]
15     FINANCIAL PLANNING
       CORPORATION dba Western Financial                     (2) ALLEN MATKINS’ THIRTY-
16
       Planning Corporation,                                 SECOND INTERIM FEE
17                                                           APPLICATION
                                          Defendant.         [ECF No. 1787]
18
19
                 Before the Court are fee applications filed by the court-appointed receiver Thomas
20
       C. Hebrank (the “Receiver”) and counsel to the Receiver, Allen Matkins Leck Gamble
21
       Mallory & Natsis LLP (“Allen Matkins”). ECF Nos. 1786, 1787. No oppositions have
22
       been filed. The Court finds these motions suitable for disposition without oral argument
23
       pursuant to Civil Local Rule 7.1 (d)(1).
24
            I.        BACKGROUND
25
                 A.    Receiver
26
                 In the Thirty-Second Fee Application, the Receiver asserts that he incurred
27
       $17,244.00 in fees and $87.30 in costs for the application period covering April 1, 2020
28
                                                         1

                                                                                   3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1790 Filed 12/14/20 PageID.32547 Page 2 of 6



 1     through June 30, 2020 (“Application Period”). ECF No. 1786 at 2. The breakdown of
 2     the fees amassed is as follows:
 3                Category                                     Total
 4                General Receivership                         $272.25
 5                Asset Investigation & Recovery               $0.00
 6                Reporting                                    $1,383.75
 7                Operations & Asset Sales                     $15,588.00
 8                Claims & Distributions                       $0.00
 9                Legal Matters & Pending Litigation           $0.00
10                Total                                        $17,244.00
11
12           Id. at 3–4. Receiver now seeks payment of 80% of fees incurred, amounting to
13
       $13,795.20, and 100% of the costs, which account for postage and copies. ECF No.
14     1786-3, Ex. C.
15           B.     Allen Matkins
16           In the Thirty-Second Interim Fee Application, Allen Matkins asserts that it
17
       incurred $18,934.20 in fees during the Application Period. ECF No. 1787 at 2. The
18
       breakdown of the fees amassed is as follows:
19
                  Category                                     Total
20
                  General Receivership                         $0.00
21
                  Reporting                                    $1,035.00
22
                  Operations & Asset Sales                     $16,243.20
23
                  Claims & Distributions                       $517.50
24
                  Employment/Fees                              $1,138.50
25
                  Total                                        $18,934.20
26
27
             Id. Allen Matkins now seeks payment of 80% of the fees incurred, amounting to
28
                                                   2

                                                                              3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1790 Filed 12/14/20 PageID.32548 Page 3 of 6



 1     $15,147.36. ECF No. 1773-1, Ex. A.
 2              C.     LEGAL STANDARD
 3              “[I]f a receiver reasonably and diligently discharges his duties, he is entitled to
 4     compensation.” Sec. & Exch. Comm’n v. Elliott, 953 F.2d 1560, 1577 (11th Cir. 1992).
 5     “The court appointing [a] receiver has full power to fix the compensation of such
 6     receiver and the compensation of the receiver’s attorney or attorneys.” Drilling &
 7     Exploration Corp. v. Webster, 69 F.2d 416, 418 (9th Cir. 1934). A receiver’s fees must
 8     be reasonable. See In re San Vicente Med. Partners Ltd., 962 F.2d 1402, 1409 (9th Cir.
 9     1992).
10              As set forth in the Court’s prior fee orders, see, e.g., ECF No. 1782, the Court will
11     assess the reasonableness of the requested fees using the factors enumerated in Sec. &
12     Exch. Comm’n v. Fifth Avenue Coach Lines, 364 F. Supp. 1220, 1222 (S.D.N.Y. 1973)
13     and In re Alpha Telcom, Inc., 2006 WL 3085616, at *2–3 (D. Or. Oct. 27, 2006). Those
14     factors include: (1) the complexity of the receiver’s tasks; (2) the fair value of the
15     receiver’s time, labor, and skill measured by conservative business standards; (3) the
16     quality of the work performed, including the results obtained and the benefit to the
17     receivership estate; (4) the burden the receivership estate may safely be able to bear; and
18     (5) the Commission’s opposition or acquiescence. See Fifth Avenue Coach Lines, 364 F.
19     Supp. at 1222; Alpha Telecom, 2006 WL 3085616, at *2–3.
20        II.        DISCUSSION
21        A. Complexity of Tasks
22                   1. Receiver
23              The Court finds that the tasks performed by the Receiver during the Application
24     Period were moderately complex. The Receiver undertook the following tasks during
25     the relevant period:
26               - handling general administrative issues, including reviewing mail, email, and
27                 other correspondence directed at the Receivership Entities;
                 - administering the bank accounts of the Receivership Entities;
28
                                                       3

                                                                                    3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1790 Filed 12/14/20 PageID.32549 Page 4 of 6



 1           - reviewing and approving expenditures;
 2           - maintaining and updating the Receiver’s website with case information,
                documents, and filing inquiries;
 3
             - preparing Receiver’s Thirty-First Interim Report (ECF No. 1762);
 4           - managing and overseeing the GPs’ operations and real properties;
 5           - managing and overseeing Western’s operations;
             - performing the accounting functions of the Receivership Entities;
 6
             - managing and overseeing tax reporting for Receivership Entities;
 7           - managing and overseeing GP operational bills, loan payments, and cash
 8              management;
             - obtaining listing agreements and marketing properties for sale with brokers;
 9
             - analyzing, negotiating, and accepting purchase offers;
10           - conducting investor votes;
11           - closing property sales;
12           - sending monthly case update reports to investors listing major legal filings,
                property sales activity, court rulings, tax, and other information;
13           - listing and responding to sales activity on the various properties; and
14           - producing pending sales and finalizing the closing of various properties.
15     ECF No. 1786 at 3–4.

16                2. Allen Matkins

17           The Court finds that the tasks performed by Allen Matkins during the Application

18     Period were somewhat complex. Counsel undertook the following tasks during this

19     period:

20               - preparing the Receiver’s Thirty-First Interim Report (ECF No. 1762);
                 - sales of receivership properties including the Santa Fe, Dayton III, and
21
                   Washoe III properties, as well as the two-acre portion of the Minden
22                 property, via the Modified Orderly Sale Process;
23               - addressing unique issues with investor distributions, preparing monthly case
                   updates to investors, and responding to several direct inquiries from investors
24
                   or their counsel regarding distributions;
25               - assisting the Receiver in preparing his Thirtieth Interim Fee Application
26                 (ECF No. 1758) and assisting Duffy in preparing its Eleventh Fee
                   Application (ECF No. 1760).
27
28     ECF No. 1787 at 3.
                                                     4

                                                                                3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1790 Filed 12/14/20 PageID.32550 Page 5 of 6



 1        B. Fair Value of Time, Labor, and Skill
 2           The Receiver billed his time at $247.50 per hour and the time of those working for
 3     him at $180.00 per hour, resulting in a blended rate of $191.39 per hour during the
 4     Application Period. ECF No. 1786 at 3–4, 6. Allen Matkins billed its time at $360.00 –
 5     $517.50 per hour. ECF No. 1773-1, Ex. A.
 6           The Court continues to find, as it has in previous fee orders, that the rates charged
 7     by the Receiver and Allen Matkins are comparable to rates charged in this geographic
 8     area and therefore represent a fair value of the time, labor, and skill provided.
 9        C. Quality of Work Performed
10           The Court finds that the quality of work performed by the Receiver and Allen
11     Matkins to be above average. The Receiver has, and continues to, competently operate
12     the Receivership as evidenced by Receiver’s Thirty-Second Interim Report, ECF No.
13     1785, while at the same time marshalling assets to support its continued financial
14     integrity. These actions benefit all investors. The Receiver and his counsel have
15     complied with the Court’s orders and have made every effort to protect investors’
16     interests in the GP properties during the pendency of this litigation.
17        D. Receivership Estate’s Ability to Bear Burden of Fees
18           On August 30, 2016, the Court approved the Receiver’s Modified Orderly Sale
19     Process, ECF No. 1359, and the use of the One Pot approach to distribute receivership
20     assets, ECF No. 1304 at 31. These actions were taken for the dual purpose of increasing
21     the value of the receivership estate by selling GP properties and lowering administrative
22     costs. Id. at 30.
23           The Receiver indicates that the receivership, as of the second quarter, held
24     approximately $3.5 million in cash. ECF No. 1786 at 6. The Court finds that the
25     Receivership estate has sufficient ability to bear the instant fee requests.
26        E. Commission’s Opposition or Acquiescence
27           While the Commission does not expressly approve of the fee applications as
28     reasonable, the Receiver represents that the Commission has expressed its non-
                                                     5

                                                                                  3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1790 Filed 12/14/20 PageID.32551 Page 6 of 6



 1     opposition to the fee applications. ECF No. 1786 at 6–7. The Court will accept this
 2     representation.
 3          III.   CONCLUSION
 4             Considering the above five factors taken together, and considering that “[i]nterim
 5     fees are generally allowed at less than the full amount,” Alpha Telcom, 2006 WL
 6     3085616, at *2–3, the Court awards fees and costs as set forth in the following table:
 7         Applicant          Fees Allowed                  % of Fees Costs Allowed % of Costs
                                                            Incurred1               Requested
 8
           Receiver           $13,795.20                    80%       $87.30        100%
 9
           Allen Matkins      $15,147.36                    80%                  $0.00                 100%
10
11
            IV.    ORDER
12
               After a review of the parties’ submissions, the record in this matter, and the
13
       applicable law, and for the foregoing reasons, IT IS HEREBY ORDERED that:
14
            1. The Receiver’s Thirty-Second Interim Fee Application, ECF No. 1786, is
15
               GRANTED;
16
            2. Allen Matkins’ Thirty-Second Interim Fee Application, ECF No. 1787, is
17
               GRANTED.
18
               IT IS SO ORDERED.
19
20     Dated: December 14, 2020

21
22
23
24
25
26
27
       1
        The Court includes the percentage of fees incurred rather than a percentage of the fees requested, given that the
28     Receiver and Allen Matkins request only a percentage of their actual fees.
                                                               6

                                                                                                  3:12-cv-2164-GPC-JMA
